United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2301
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
Gerald Porter,                            *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: January 11, 2000

                                    Filed: January 20, 2000
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Gerald Porter appeals his drug-related convictions and sentence. Porter contends
the evidence is insufficient to support the jury's verdicts. We disagree. The record
contains substantial evidence on which the jury reasonably could have found Porter
guilty of the charges. We also reject Porter's argument about his sentence. Because
Porter was properly sentenced as a career offender, an enhancement for obstruction of
justice could not and was not added to Porter's offense level. We thus affirm Porter's
convictions and sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-